Severance Calculation
Contingent on receipt of a signed Separation and Release Agreement


Exhibit 10.2.9 [ex1029.htm]


Employee Name
Ray Pepper
Hire Date
6/23/97
Anticipated Separation Date
1/4/19
Annualized Salary
$258,000.00
Baseline Severance
12 months = $258,000.00
Additional Severance based on Tenure at 18 years
(At 5 years, 2 weeks per full year of service up to additional 26 weeks’
severance)
26 weeks =$129,000
 
Total Severance: $387,000
COBRA Subsidy or Cash Equivalent (choose one)
(FY19 coverage: Employee only)
18 months or $9,000
Outplacement
12 months



You must meet the following conditions in order to receive the severance, Cobra
Subsidy/cash and outplacement (as outlined above):
•
Have not accepted a position within Jack in the Box or Qdoba

•
Actively working through agreed separation date

•
Have satisfactory performance

•
Have a signed Separation and Release Agreement





Please note that this represents the severance calculation that we anticipate
you would receive and does not constitute a formal offer or agreement.


